                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     LUFKIN DIV ISION

USAA GENERAL INDEMNITY                        §
COMPANY A/S/O                                 §
BRITTON L. SMALLWOOD,                         §
                                              §
           PLAINTIFF,                         §
                                              §
VS.                                           §         CIVIL ACTION NO. 9:18-0CV-188
                                              §
MICROSOFT CORP. and EATON                     §         JURY REQUESTED
CORPORATION D/B/A                             §
COOPER INDUSTRIES,                            §
                                              §
           DEFENDANTS.                        §

                                  ADVISORY TO THE COURT

           COME NOW, Plaintiff, USAA GENERAL INDEMNITY COMPANY A/S/O BRITTON

L. SMALLWOOD, Defendant EATON CORPORATION D/B/A COOPER INDUSTRIES, and

Defendant, MICROSOFT CORPORATION, and file this Advisory to the Court.

                                                  I.

           Due to a number of conflicts among the schedules of the experts who were necessary in

order for each party and potential party to evaluate the evidence in this case (experts for USAA

General Indemnity Company a/s/o Britton L. Smallwood, Eaton Corporation d/b/a Cooper

Industries, Microsoft Corporation, and non-party HP (formerly Hewlett-Packard), the essential

inspection of the equipment at issue in this case is scheduled to take place on April 3, 2019.

                                                  II.

           The parties believe that the inspection will need to take place a reasonable amount of

time prior to any expert designation deadlines and prior to any deadlines for joinder of additional

parties.      The parties have not yet received a scheduling order from the Court, and by this
Advisory respectfully request that the Court take into account their belief that they will need

additional time beyond what was estimated in their original proposed scheduling order in order

to properly and competently meet any such deadlines, making the deadline to add any new

parties and the expert designation deadlines both no earlier than late May, 2019.

                                     Respectfully submitted,



                                     /s/ Rick A. Eckerson with permission Alison D. Kennamer
                                     Rick A. Eckerson
                                     Texas State Bar No. 00793671
                                     STUTMAN LAW
                                     LAW OFFICES OF ROBERT A. STUTMAN, P.C.
                                     Texas Regional Office
                                     11601 Spring Cypress Road, Suite B
                                     Tomball, Texas 77377
                                     832.706.0800 ext 218
                                     Fax: 832.706.0814
                                     Eckersonr@stutmanlaw.com and
                                     Coltranec@stutmanlaw.com

                                     ATTORNEY FOR PLAINTIFF
                                     USAA GENERAL INDEMNITY COMPANY
                                     A/S/O BRITTON L. SMALLWOOD
Respectfully submitted,



/s/ Leslee N. Haas with permission Alison D. Kennamer
T. Christopher Trent
Texas State Bar No. 20209400
Leslee N. Haas
Texas State Bar No. 24041031
JOHNSON, TRENT & TAYLOR, L.L.P.
919 Milam Street, Suite 1700
Houston, Texas 77002
713.222.2323
Fax: 713.222.2226
Email: ctrent@johnsontrent.com
Email: lhaas@johnhsontrent.com

ATTORNEYS FOR DEFENDANT
EATON CORPORATION D/B/A
COOPER INDUSTRIES
Respectfully submitted,



/s/ Alison D. Kennamer
Jaime A. Saenz
Texas State Bar No. 17514859
Alison D. Kennamer
Texas State Bar No. 11280400
COLVIN, SAENZ, RODRIGUEZ & KENNAMER, L.L.P.
1201 East Van Buren
Brownsville, Texas 78520
956.542.7441
Fax: 956.541.2170

ATTORNEYS FOR DEFENDANT
MICROSOFT CORPORATION
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing was served upon
all counsel of record, to-wit:

              Rick A. Eckerson
              Email: Eckersonr@stutmanlaw.com
              Email: Coltranec@stutmanlaw.com
              Stutman Law
              Law Offices Of Robert A. Stutman, P.C.
              Texas Regional Office
              11601 Spring Cypress Road, Suite B
              Tomball, Texas 77377
              832.706.0800 ext 218
              Fax: 832.706.0814
              Attorney for Plaintiff USAA General Indemnity Company a/s/o Britton L.
              Smallwood

              T. Christopher Trent
              Email: ctrent@johnsontrent.com
              Leslee N. Haas
              Email: lhaas@johnhsontrent.com
              Johnson, Trent & Taylor, L.L.P.
              919 Milam Street, Suite 1700
              Houston, Texas 77002
              713.222.2323
              Fax: 713.222.2226
              Attorneys for Defendant Eaton Corporation d/b/a Cooper Industries

by ecf system, certified mail, return receipt requested, facsimile transmission, and/or hand
delivery pursuant to the Federal Rules of Civil Procedure on this the 11th day of March, 2019.


                                                   /s/ Alison D. Kennamer
                                                   Alison D. Kennamer
